UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 FIRST INVESTORS EQUITY FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: (4)Date Filed: First Investors Management Company, Inc. 110 Wall Street New York, New York 10005 A Message from the President of the First Investors Funds to all Shareholders October , 2010 Dear Shareholder: Last month, First Investors Consolidated Corporation ("FICC") - the parent company of the First Investors companies that manage and service the First Investors family of mutual funds - announced it had signed an agreement to be acquired by Foresters, a Toronto-based life insurance provider. As President of the First Investors Funds (the "Funds"), Iam writing to ask for your vote, as a shareholder of the Funds, at the November 19, 2010 special meeting of shareholders (the “Meeting”). Your vote is needed for two reasons: (1) to approve a new investment advisory agreement between First Investors Management Company, Inc. and each Fund; and (2) to elect six Trustees to serve on the Board of Trustees of the Funds (the “Proposals”). The enclosedProxy Statement explains both of those Proposals in detail. Please review this information carefully before you cast your vote on the Proposals. A summary of each Proposal is provided below. Please note that the Board of Trustees of each Fund has unanimously approved both Proposals,and recommends that Fund shareholders also approve the Proposals. Proposal #1: Approval of New Investment Advisory Agreement for the Funds First Investors Consolidated Corporation (“FICC”), the parent company of First Investors Management Company, Inc. (“FIMCO”), your Fund’s investment adviser, recently entered into an agreement with The Independent Order of Foresters (“Foresters”) pursuant to which FICC will merge with and into a newly-formed subsidiary of Foresters (the “Transaction”).Foresters is a Canadian fraternal benefit society with operations in Canada, the United States and the United Kingdom.As a result of the Transaction, FIMCO will become an indirect subsidiary of Foresters.The Funds themselves are not parties to the Transaction and the Transaction will not result in any direct change in the structure or operation of the Funds.However, upon the closing of the Transaction (the “Closing”), each Fund’s existing investment advisory agreement (the “Current Agreement”) with FIMCO automatically will terminate as required by applicable law.To provide for continuity of management, the shareholders of each Fund are being asked to approve a new investment advisory agreement (the “New Agreement”) between their Fund and FIMCO.If approved by shareholders, the New Agreement would be effective upon the Closing. Under the New Agreement, FIMCO will provide the same investment advisory services to each Fund on the same terms as under the Fund’s Current Agreement (except for the effective dates).The Transaction will not result in any change in the advisory fees paid by any of the Funds.Nor will the Transaction result in any change in the investment objectives or principal investment strategies of any Fund.There are no plans to change your Fund’s investment adviser, sub-adviser (if any) or portfolio manager following the Closing.The services provided by these service providers will be the same as those currently being provided to each Fund. 1 Proposal #2: Election of Trustees Currently, your Fund’s Board of Trustees is comprised of six members, including me and five persons who are independent of FIMCO.So that all members of the Board of Trustees will have been elected by shareholders, you are beingasked to re-elect the five current Trustees who are independent of the Funds and to elect one additional Trustee who will be affiliated with FIMCO after the Closing.The new nominee is standing for election in anticipation of my retirement from the Board effective upon the Closing of the agreement with Foresters.Upon the Closing, if elected by shareholders, the Board would continue to be comprised of six Trustees, five of whom are independent. Detailed information about the Proposals is contained in the enclosed materials. Whether or not you plan to attend the Meeting in person, we need your vote.Once you have decided how you will vote, please promptly complete, sign, date and return the enclosed proxy ballot or vote by telephone or internet using the instructions on the proxy ballot.You may receive more than one set of proxy materials if you hold shares in more than one account or in more than one Fund.Please be sure to vote each proxy ballot you receive. Voting is quick and easy.Everything you will require is enclosed.It is important that your vote be received no later than the time of the special shareholders’ meeting on Friday, November 19, 2010.To assist with the solicitation of proxies, we have engaged The Altman Group (the “Proxy Solicitor”), a professional proxy solicitation firm.If you have not voted your shares, you may receive a phone call from the Proxy Solicitor urging you to vote your shares. If you have any questions about the Proposals or the voting instructions, please call the Proxy Solicitor, toll-free at . Thank you in advance for helping to complete this important transaction. Sincerely, /s/ Kathryn S. Head President of the First Investors Funds 2 Q&A While we encourage you to read the full text of the enclosed Proxy Statement, here is a brief overview of some matters affecting the Funds that will be the subject of a shareholder vote. Q.What is happening? Why did I get this package of materials? A. The Funds are conducting a Special Meeting of Shareholders scheduled to be held on Friday, November 19, 2010 to vote on two important matters. Q. What issues am I being asked to vote on at the upcoming meeting on November 19, 2010? A. As outlined in the attached Proxy Statement, you are being asked to approve: 1. A new investment advisory agreement between FIMCO and your Fund, and 2. The election of six Trustees to your Fund’s Board of Trustees (the “Board”). Q.How does the Board recommend that I vote? A. The Board unanimously recommends that you vote “FOR” both Proposals. Q.Why am I being asked to vote on a new investment advisory agreement for my Fund? A. First Investors Consolidated Corporation (“FICC”), the parent company of First Investors Management Company, Inc. (“FIMCO”), your Fund’s investment adviser, recently entered into an agreement with The Independent Order of Foresters (“Foresters”) pursuant to which FICC will merge with and into a newly-formed subsidiary of Foresters (the “Transaction”).Foresters is a Canadian fraternal benefit society with operations in Canada, the United States and the United Kingdom.As a result of the Transaction, FIMCO will become an indirect subsidiary of Foresters.The Funds themselves are not parties to the Transaction and the Transaction will not result in any direct change in the structure or operation of the Funds.However, upon the closing of the Transaction (the “Closing”), your Fund’s existing investment advisory agreement (the “Current Agreement”) with FIMCO automatically will terminate as required by applicable law.To ensure that the management of your Fund can continue without any interruption and that FIMCO can continue to provide your Fund with the same investment management services as FIMCO currently does, we are seeking your approval of a new agreement between the Fund and FIMCO (the “New Agreement”).If approved by shareholders in advance of the Closing, the New Agreement would be effective upon the Closing. 3 Q. Why am I being asked to elect Trustees? A. Your Fund is governed by a Board of Trustees.Currently, the Board is comprised of six Trustees, five of whom are not “interested” Trustees (the “Independent Trustees”), as defined in the Investment Company Act of 1940 (the “1940 Act”), and one of whom is affiliated with FIMCO and, therefore, an “interested” Trustee under the 1940 Act.The purpose of this Proposal is to re-elect the five Independent Trustees currently serving on the Board and elect one new interested Trustee so that all members of the Board of Trustees will have been elected by shareholders.The new nominee, who is affiliated with Foresters and would be affiliated with FIMCO after the Closing, is being proposed for election in anticipation of the retirement from the Board of the interested Trustee currently serving on the Board.Upon the Closing, if all nominees are elected to the Board, the Board would continue to be comprised of six Trustees, five of whom would be Independent Trustees. Q.Will the portfolio manager of my Fund change? A. FIMCO has advised the Board that FIMCO does not anticipate any change in any Fund’s portfolio managers in connection with the Transaction.However, there can be no assurance that any particular FIMCO employee will choose to remain at FIMCO before or after the Closing. Q.Will my Fund’s name change? A. No.Your Fund’s name will not change. Q.Will the fee rates payable by my Fund increase under the New Agreement? A. No.The fee rates payable under your Fund’s New Agreement will not increase from the Current Agreement. Q.How does the New Agreement differ from the Current Agreement? A. The terms of the New Agreement are the same as the Current Agreement, except for the effective dates of those agreements.No changes are being proposed to the advisory services or fee rates provided to any Fund by FIMCO. Q. If the Proposals are approved, when will the New Agreement take effect and the new nominee join the Board? A. If the Proposals are approved, the New Agreement will become effective upon the Closing and the new nominee will join the Board at that time.In order for the Closing to occur, certain other conditions described in the Proxy Statement must be satisfied.Depending on when all necessary conditions to the Closing are satisfied (or waived), the Closing could occur as early as December , 2010.If any conditions to the Closing are not satisfied (and are not waived), the Transaction will not be consummated. Q.Will my Fund pay for the Proxy Statement and related costs? A. No.FICC and Foresters will bear the costs, fees and expenses incurred by the Funds in connection with the Proxy Statement, the fees and expenses of accountants and attorneys 4 relating to the Transaction and Proxy Statement, and the fees and expenses incurred by the Funds in connection with the Transaction.If the Transaction is not completed, FICC will be responsible for paying all such costs incurred by the Funds. Q.How does the Board recommend that I vote with respect to each Proposal? A. After careful consideration, the Board recommends that you vote FOR each of the Proposals. Q.How do I vote my shares? A. You can vote your shares at the meeting or you can authorize proxies to vote your shares by mail, internet or telephone utilizing the enclosed proxy ballot.To vote by using the proxy ballot, sign and date the ballot, and return the ballot by mail in the postage-paid envelope provided.To vote by telephone, please call the toll-free number listed on the proxy ballot.To vote on the internet, please access the website listed on the proxy ballot; note that to vote on the internet, you will need the unique “control” number that appears on the proxy ballot. Q.Whom should I call for additional information about the accompanying Proxy Statement? A. Please call The Altman Group, the Funds’ proxy solicitor, toll-free at . 5 First Investors Funds FIRST INVESTORS EQUITY FUNDS Total Return Fund Value Fund Blue Chip Fund Growth & Income Fund Global Fund Select Growth Fund Opportunity Fund Special Situations Fund International Fund FIRST INVESTORS INCOME FUNDS Cash Management Fund Government Fund Investment Grade Fund Fund For Income FIRST INVESTORS TAX EXEMPT FUNDS Tax Exempt Fund Tax Exempt Fund II Single State Tax Exempt Funds California New York Connecticut North Carolina Massachusetts Ohio Michigan Oregon Minnesota Pennsylvania New Jersey Virginia FIRST INVESTORS LIFE SERIES FUNDS Blue Chip Fund Cash Management Fund Discovery Fund Government Fund Growth & Income Fund High Yield Fund International Fund Investment Grade Fund Select Growth Fund Target Maturity 2010 Fund Target Maturity 2015 Fund Value Fund 110 Wall Street New York, New York 10005 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD NOVEMBER 19, 2010 To Shareholders: NOTICE IS HEREBY GIVEN that First Investors Equity Funds, First Investors Income Funds, First Investors Tax Exempt Funds and First Investors Life Series Funds (each, a “Trust”), on behalf of each of their investment series named above (the “Funds”), will hold a special meeting of their shareholders at [110 Wall Street, New York, New York 10005], on November 19, 2010 at [1:00 p.m.], Eastern Time (the “Meeting”) for the following purposes: To approve a new investment advisory agreement between First Investors Management Company, Inc. and each Fund; To elect six Trustees to the Board of Trustees of each Trust; and To transact such other business as may properly come before the Meeting and any adjournments or postponements thereof. The Proxy Statement and appropriate Proxy Ballots also are being furnished to persons who have 6 invested in any series of First Investors Life Series Fund (“Life Series”) through variable annuity contracts and variable life policies issued by First Investors Life Insurance Company (“FIL”).Although FIL is the sole shareholder of each series of Life Series, FIL will vote shares that are attributable to variable annuity contracts or variable life policies in accordance with the votes received from the contract owners and policy holders.FIL will vote shares attributable to contract owners or policy holders who do not vote in the same proportion that it votes shares attributable to those who do vote.Because contract owners and policy holders essentially are entitled to vote through FIL, we will refer to them hereinafter simply as “shareholders.” You are entitled to vote at the Meeting and any adjournments or postponements thereof if you owned shares of any Fund listed above at the close of business on September 30, 2010. WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING IN PERSON, PLEASE VOTE YOUR SHARES.WE ASK THAT YOU VOTE PROMPTLY IN ORDER TO AVOID THE ADDITIONAL EXPENSE OF FURTHER SOLICITATION.PLEASE VOTE EVEN IF YOUR ACCOUNT WAS CLOSED AFTER THE SEPTEMBER 30, 2 The Altman Group (the “Proxy Solicitor”), the Funds’ proxy solicitor, is available to assist you if you have any questions about the proposals or the voting instructions.Please contact the Proxy Solicitor at . To vote by Telephone: To vote by Internet: Read the Proxy Statement and have your Proxy Ballot at hand. Read the Proxy Statement and have your Proxy Ballot at hand. (2) Call the toll-free number that appears on your Proxy Ballot. Go to the website that appears on your Proxy Ballot. (3) Enter the control number set forth on the Proxy Ballot and follow the simple instructions. Enter the control number set forth on the Proxy Ballot and follow the simple instructions. The Board of Trustees recommends that you vote “FOR” the approval of each Proposal. We encourage you to vote by telephone or via the internet using the control number that appears on your enclosed Proxy Ballot.Use of telephone or internet voting will reduce the time and costs associated with this proxy solicitation.Whichever method you choose, please read the enclosed Proxy Statement carefully before you vote. YOUR VOTE IS IMPORTANT.PLEASE VOTE YOUR SHARES. By Order of the Boards of Trustees of the First Investors Funds, Carol Lerner Brown Assistant Secretary October , 2010 7 Preliminary Copies First Investors Funds FIRST INVESTORS EQUITY FUNDS Total Return Fund Value Fund Blue Chip Fund Growth & Income Fund Global Fund Select Growth Fund Opportunity Fund Special Situations Fund International Fund FIRST INVESTORS INCOME FUNDS Cash Management Fund Government Fund Investment Grade Fund Fund For Income FIRST INVESTORS TAX EXEMPT FUNDS Tax Exempt Fund Tax Exempt Fund II Single State Tax Exempt Funds California New York Connecticut North Carolina Massachusetts Ohio Michigan Oregon Minnesota Pennsylvania New Jersey Virginia FIRST INVESTORS LIFE SERIES FUNDS Blue Chip Fund Cash Management Fund Discovery Fund Government Fund Growth & Income Fund High Yield Fund International Fund Investment Grade Fund Select Growth Fund Target Maturity 2010 Fund Target Maturity 2015 Fund Value Fund 110 Wall Street New York, New York 10005 PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON NOVEMBER 19, 2010 THIS PROXY STATEMENT IS BEING FURNISHED TO YOU IN CONNECTION WITH THE SOLICITATION OF PROXIES BY THE BOARD OF TRUSTEES of First Investors Equity Funds (“Equity Funds”), First Investors Income Funds (“Income Funds”), First Investors Tax Exempt Funds (“Tax Exempt Funds”) and First Investors Life Series Funds(“Life Series Funds”) (each, a “Trust”), on behalf of each of their investment series named above (the “Funds”), to be voted at a special meeting of shareholders to be held on November 19, 2010, at [the offices of First Investors Management Company, Inc. (“FIMCO”) at 110 Wall Street, New York, New York], at [1:00 p.m.], Eastern Time, for the purposes set forth below and described in greater detail in this Proxy Statement.(This special meeting and any related adjournments or postponements are referred to in the Proxy Statement collectively as the “Meeting.”)This Proxy Statement, along with a Notice of Special Meeting of Shareholders and a Proxy Ballot, is first being mailed to shareholders of the Funds on or about October , 2010. The following Proposals affecting all of the Funds will be considered and acted upon at the Meeting: 8 Proposal Page To approve a new investment advisory agreement between First Investors Management Company, Inc. and each Fund. XX To elect six Trustees to the Board of Trustees of each Trust. XX To transact such other business as may properly come before the Meeting and any adjournments or postponements thereof. XX This Proxy Statement and the accompanying Proxy Ballot are also being furnished to persons who have invested in the series of First Investors Life Series Funds (“Life Series”) through variable annuity contracts and variable life policies issued by First Investors Life Insurance Company (“FIL”).Although FIL is the sole shareholder of each series of Life Series, it will vote shares that are attributable to variable annuity contracts or variable life policies in accordance with the votes received from the contract owners and policy holders.FIL will vote shares attributable to contract owners or policy holders who do not vote in the same proportion that it votes shares attributable to those who do vote.Because contract owners and policy holders essentially are entitled to vote through FIL, we will refer to them hereinafter simply as “shareholders.” OVERVIEW Proposal 1: Why are Shareholders Being Asked to Approve New Investment Advisory Agreements? On September 14, 2010, First Investors Consolidated Corporation (“FICC”), the parent company of FIMCO, your Fund’s investment adviser, entered into an agreement with The Independent Order of Foresters (“Foresters”) pursuant to which, in return for compensation payments by Foresters to FICC shareholders, FICC will merge with and into a newly-formed subsidiary of Foresters (the “Transaction”).Foresters is a Canadian fraternal benefit society with operations in Canada, the United States and the United Kingdom.The address of FICC and FIMCO is 110 Wall Street, New York, NY 10005.The address of Foresters is 789 Don Mills Road, Toronto, Canada M3C 1T9.The total value of compensation to be paid by Foresters to FICC shareholders in connection with the Transaction is subject to adjustments at the closing (the “Closing”) based upon, among other factors, the amount of capital in FICC’s affiliated life insurance company and the level of assets under management by FIMCO.The Closing may occur as early as December , 2010 or as late as April 15, 2011. Upon the Closing, FIMCO will become an indirect subsidiary of Foresters.This change in control is deemed to be an “assignment” under the Investment Company Act of 1940 (the “1940 Act”) of each Fund’s existing investment advisory agreement (the “Current Agreement”) with FIMCO.As required by the 1940 Act, each Fund’s Current Agreement provides for its automatic termination in the event of an assignment and, thus, each Current Agreement will terminate upon the Closing. To ensure that the management of your Fund will continue without any interruption, the shareholders of each Fund are being asked to approve a new investment advisory agreement with FIMCO (the “New Agreement”).Under the New Agreement, which was approved by the Board of Trustees of the Funds subject to shareholder approval, FIMCO will provide the same investment advisory services to each Fund on the same terms as under the Fund’s Current 9 Agreement.The advisory fees paid by each Fund will remain unchanged.If approved by shareholders, the New Agreement will become effective upon the Closing. In connection with its approval of the New Agreement, the Trusts’ Board of Trustees (collectively, the “Board”) also took certain precautionary measures to ensure the continuity of investment management services in the event that the Closing is scheduled to occur prior to approval of the New Agreement by the shareholders of one or more Funds.In such event, the Board has authorized management to terminate a Fund’s Current Agreement, effective on a date prior to the Closing, and approved an interim investment advisory agreement with FIMCO with respect to each Fund (the “Interim Agreement”).The Interim Agreement would ensure that such Funds continue to receive ongoing advisory services if the Closing occurs before the Funds’ shareholders have approved the New Agreement.The Interim Agreement will remain in effect for each such Fund until the earlier of 150 days from the termination of the Current Agreement, or the date that a Fund’s shareholders approve the New Agreement.Rule 15a-4 under the 1940 Act permits such interim agreements to become effective without shareholder approval. Foresters does not currently anticipate recommending to the Board any changes to the organization or structure of the Funds immediately following the Closing.The portfolio managers at FIMCO and the sub-advisers that currently manage certain Funds are expected to continue to manage those Funds after the Closing.However there can be no assurance that these personnel will choose to remain employed by FIMCO before or after the Closing.FIMCO and the Funds will continue to operate under their existing names.If a Fund’s shareholders do not approve the New Agreement, the Fund’s Board of Trustees will take such actions as it deems to be in the best interests of the Fund and its shareholders. Under the Current Agreements, FIMCO may retain investment sub-advisers to provide investment advisory services for all or a portion of the assets of a Fund.With respect to certain Funds, FIMCO has entered into sub-advisory agreements with a sub-adviser on behalf of the Funds.Upon the Closing, the sub-advisory agreements will terminate automatically upon the termination of each Current Agreement.The Board of Trustees of the Funds approved new and interim sub-advisory agreements that will become effective upon the Closing of the Transaction.Pursuant to an order previously issued by the Securities and Exchange Commission (the “SEC”), FIMCO is permitted to enter into new or modified sub-advisory agreements with existing or new unaffiliated sub-advisers without approval of a Fund’s shareholders, provided that they have been approved by the Board.Therefore, shareholders will not be asked to approve new sub-advisory agreements. Proposal 2: Why are Shareholders Being Asked to Elect Trustees? Currently, each Trust’s Board is comprised of six Trustees, five of whom are not “interested” Trustees (the “Independent Trustees”), as defined in the 1940 Act, and one of whom is affiliated with FIMCO and, therefore, an “interested” Trustee under the 1940 Act.The purpose of this Proposal is to re-elect the five Independent Trustees currently serving on the Board and elect one new interested Trustee so that all members of the Board of Trustees will have been elected by shareholders.The new nominee, who is affiliated with Foresters and would be affiliated with FIMCO after the Closing, is being proposed for election in anticipation of the retirement from the Board of the interested Trustee currently serving on the Board.Upon the Closing, if all nominees are elected to the Board, the Board would continue to be comprised of six Trustees, five of whom would be Independent Trustees. 10 VOTING INFORMATION Shareholders of all Funds are entitled to one vote for each Fund share and a fractional vote for each fractional share held directly or held indirectly through an insurance policy or a variable annuity contract.Shareholders of record of all Funds listed above as of the close of business on September 30, 2010, (the “Record Date”), are entitled to vote at the Meeting.All properly executed and unrevoked proxies received in time for the Meeting will be voted as instructed by shareholders.If you execute your proxy but give no voting instructions, your shares that are represented by proxies will be voted “FOR” each proposal and “FOR” or “AGAINST” any other business which may properly arise at the Meeting, in the proxies’ discretion.Any person giving a proxy has the power to revoke it at any time prior to its exercise by executing a superseding proxy or by submitting a written notice of revocation to the Assistant Secretary of the Funds (the “Assistant Secretary”).To be effective, such revocation must be received by the Assistant Secretary prior to the Meeting and must indicate the shareholder’s name and account number.In addition, although mere attendance at the Meeting will not revoke a proxy, a shareholder present at the Meeting may withdraw his or her proxy by voting in person. The number of the shares of each classof each Fund issued and outstanding as of the Record Date is included in Exhibit A.Information regarding the percentage ownership of each person who as of the Record Date, to the knowledge of each Fund, owned of record and/or beneficially 5% or more of any class of the outstanding shares of the Fund is included in Exhibit B.[The executive officers and Trustees, as a group, did not own more than one percent of the outstanding shares of any class of a Fund as of the Record Date].Information regarding FIMCO’s directors and executive officers, including information regarding their interest in the Transaction, is set forth in Exhibit C.In addition, the Trust and FIMCO have no knowledge of any purchases or sales exceeding one percent of the outstanding securities of FIMCO or Foresters (Foresters has no outstanding securities) or any entity controlling, controlled by or under common control with FIMCO or Foresters by any Trustee of the Trust since the beginning of a Trust’s most recent fiscal year ended September 30, 2010 or December 31, 2009. Quorum and Adjournment The presence in person or by proxy of the holders of record of (1) one-third of the total outstanding shares of each Fund shall constitute a quorum for purposes of Proposal 1 and (2) one-third of the total outstanding shares of each Trust shall constitute a quorum for purposes of Proposal 2.In the absence of a quorum or in the event that a quorum is present at the Meeting but votes sufficient to approve one or both of the Proposals are not received, the persons named as proxies may adjourn the Meeting to permit further solicitation of proxies.Any such adjournment may be an adjournment with respect to one or both Proposals.In the event of an adjournment, no further notice is needed other than an announcement at the Meeting to be adjourned.A shareholder vote may be taken on one or more of the Proposals in this Proxy Statement prior to any such adjournment if sufficient votes have been received and it is otherwise appropriate. Solicitation of Proxies The solicitation of proxies will be made by mail.Additional solicitations may be made by telephone, e-mail, or other personal contact by the Funds’ officers or employees or representatives of FIMCO, or one of FIMCO’s affiliates or by proxy soliciting firms retained by the Funds.FIMCO has retained The Altman Group (the “Proxy Solicitor”), as proxy solicitor, to assist in the solicitation of proxy votes primarily by contacting shareholders by telephone.Among other services, Proxy Solicitor will provide proxy consulting, mailing, tabulation and solicitation services.The cost of retaining Proxy 11 Solicitor is estimated to be approximately $,000, excluding printing and mailing costs.However, these costs will vary depending on the number of solicitations made.The Funds’ officers, and those employees and representatives of FIMCO who assist in the proxy solicitation, will not receive any additional or special compensation for any such efforts.The cost of the solicitation, including retaining Proxy Solicitor, will be borne by FICC and Foresters.In addition, the Funds will request broker-dealer firms, custodians, nominees and fiduciaries to forward proxy materials to the beneficial owners of the shares held of record by such persons.FICC and Foresters may reimburse such broker-dealer firms, custodians, nominees and fiduciaries for their reasonable expenses incurred in connection with such proxy solicitation. Shareholder Reports The most recent annual reports of the First Investors Equity Funds and First Investors Income Funds, including financial statements, for the fiscal year ended September 30, 2009, and First Investors Tax Exempt Funds and First Investors Life Series Funds, including financial statements, for the fiscal year ended December 31, 2009, and the most recent semi-annual reports succeeding the annual reports have been mailed previously to shareholders.If you would like to receive additional copies of these shareholder reports free of charge, or copies of any previous or subsequent shareholder reports, please contact Administrative Data Management Corp., Raritan Plaza1, Edison, NJ 08837 or by calling 1-800-423-4026. Householding Only one annual report, semi-annual report or proxy statement may be delivered to two or more shareholders of a Fund who reside at the same address and share the same last name, unless the Fund has received instructions to the contrary.If you are part of a household that has received only one copy of the Proxy Statement and the related materials, your Fund will deliver promptly a separate copy of the Proxy Statement to you upon written or oral request.To request a separate copy of an annual report, semi-annual report or proxy statement, or for instructions as to how to request a separate copy of such documents or as to how to request a single copy if multiple copies of such documents are received, shareholders should write to the Funds’ transfer agent, Administrative Data Management Corp., Raritan Plaza 1, Edison, NJ 08837, or call 1-800-423-4026.If you received a Proxy Statement for each shareholder at your address and would like to receive a single copy in the future, please contact Administrative Data Management Corp. as instructed above. Required Vote Approval of Proposal 1 will be determined separately for each Fund.Assuming the presence of a quorum, approval of Proposal 1 requires the affirmative vote of the holders of a “majority of the outstanding voting securities” as such term is defined in the 1940 Act (the “1940 Act Majority”) of each Fund.For that purpose, a vote of the holders of a “majority of the outstanding voting securities” of a Fund means the lesser of either (1) the affirmative vote of 67% or more of the shares of such Fund present at the Meeting if the holders of more than 50% of the outstanding Fund shares are present or represented by proxy, or (2) the affirmative vote of the holders of more than 50% of the outstanding shares of such Fund. Approval of Proposal 2 will be determined separately for each Trust.Assuming the presence of a quorum, approval of Proposal 2 requires the affirmative vote of a plurality of the votes cast in person or by proxy at the Meeting. 12 Broker non-votes are shares held in “street name” for which the broker indicates that instructions have not been received from the beneficial owners or other persons entitled to vote and for which the broker does not have discretionary voting authority.Abstentions and broker non-votes will be counted as shares present at the Meeting for quorum purposes but will not be voted for or against any Proposal.Accordingly, abstentions and broker non-votes will have no effect on Proposal 2, for which the required vote is a plurality or a majority of the votes cast but will effectively be a vote against Proposal 1 for which the required vote is a percentage of the shares present at the Meeting or outstanding. 13 PROPOSAL 1 APPROVAL OF A NEW INVESTMENT ADVISORY AGREEMENT WITH FIMCO Shareholders of each Fund are being asked to approve the New Agreement between their Fund and FIMCO.As described above, each Fund’s Current Agreement will terminate upon the Closing.Approval of the New Agreement is sought so that the operation of each Fund can continue without interruption.For your reference, a form of the New Agreement (including a schedule of the contractual fee rates for each Fund) is included in Exhibit D. What Services does FIMCO Provide to the Funds? FIMCO serves as the investment adviser and has made the day-to-day investment decisions for the First Investors Funds since 1965.FIMCO also supervises all aspects of each Fund’s operation and provides certain administrative and fund accounting services to the Funds.Following the Transaction, FIMCO will continue to serve as the investment adviser and provide the same services to the Funds. What was the Board’s Process for Considering the Transaction? The Board held in-person meetings on August 18, 2010 and September 16, 2010 to discuss the Transaction and the effect that the Transaction would have on the Funds.Throughout this process, the Independent Trustees were advised by independent legal counsel.At the August 18, 2010 meeting, the Board met with representatives of FIMCO and Foresters and discussed the effects of the Transaction on the Funds and FIMCO, including the anticipated retirements from FIMCO of two senior executive officers after the Closing. At the September 16, 2010 meeting (the “September Meeting”), the Board considered whether to approve the New Agreement and the Interim Agreement with FIMCO.At that time, the Board reviewed information provided by FIMCO and Foresters regarding the terms of the Transaction and considered its possible effects on the Funds and their shareholders.In addition, the Trustees met with representatives of Foresters to discuss its personnel, operations and financial condition.The Board also met with representatives of FIMCO.During the meeting, these representatives indicated their belief that the Transaction would not adversely affect the continued operation of the Funds or the capabilities of the senior investment advisory personnel who currently manage the Funds to continue to provide these and other services to the Funds at the current levels.These representatives also indicated that they believed that the Transaction could provide certain benefits to the Funds.For example, they indicated that potential benefits may include opportunities to increase the distribution of Fund shares and realize cost savings by leveraging certain available resources at Foresters.These individuals noted that any resulting growth of Fund assets might produce economies of scale that could benefit shareholders of the Funds.They also noted that such cost savings potentially could be shared with Fund shareholders.However, there can be no assurance that any of these benefits would result. What did the Board Consider in Approving the New Agreement and the Interim Agreement? In connection with their approval of the New Agreement and the Interim Agreement, the Independent Trustees received advice from their legal counsel detailing the Board’s responsibilities 14 pertaining to such approvals.The Board reviewed the materials furnished by Foresters and FIMCO discussed below, including responses to certain questions relating to the Transaction and reports relating to each Fund’s performance, advisory fees and total operating expenses, and other relevant data. The Board considered, among other matters: That the terms of the New Agreement, the Current Agreement and the Interim Agreement are substantially the same; That the level of service and the manner in which each Fund’s assets are managed are not expected to change as a result of the Transaction, and that the same people who manage the Fund’s assets are expected to continue to do so after the Closing; That advisory fee rates payable by each Fund under the New Agreement and the Interim Agreement are the same as the fee rates payable under the Current Agreement; That each Fund’s expense ratios were not expected to increase as a result of the Transaction or approval of the New Agreement or the Interim Agreement; That Foresters does not currently contemplate modifying the Funds’ current service provider and sub-advisory relationships; That Foresters has no current intention to change the current advisory fee waiver and/or expense reimbursement arrangements; That the Transaction is expected to have minimal impact on FIMCO’s day-to-day operations; That the Transaction is not expected to result in any change in the structure or operation of the Funds; The history, reputation, qualification and background of Foresters, the qualifications of its personnel and Foresters’ financial condition; The capabilities, experience, corporate structure and capital resources of Foresters; The long-term business goals of Foresters with regard to FIMCO and the Funds; Foresters’ intent to retain key personnel currently employed by FIMCO who provide services to the Funds and to maintain the existing level and quality of services to the Funds (other than two senior officers who indicated their intent to retire from FIMCO); That shareholders would not bear any costs in connection with the Transaction, inasmuch as FICC and Foresters will bear the costs, fees and expenses incurred by the Funds in connection with the Proxy Statement, the fees and expenses of accountants and attorneys relating to the Transaction and Proxy Statement, and any other fees and expenses incurred by the Funds in connection with the Transaction; The potential for the Funds to realize benefits as a result of the Transaction, including long-term economies of scale; and 15 Information furnished to the Board by Foresters and FIMCO for the August 18, 2010 and September 16, 2010 Board meetings, information discussed throughout the year at regularly scheduled Board and Committee meetings and information provided by FIMCO for the Board’s consideration at its May 20, 2010 meeting (the “May Meeting”) specifically in relation to the renewal of the Current Agreement.In this regard, FIMCO confirmed that there have been no material changes to the information provided to the Board in connection with the renewal of the Current Agreement at the May Meeting. Information provided by Foresters and FIMCO for the Board’s consideration included Foresters’ responses to questions relating to the terms of the Transaction, how Foresters will finance the Transaction, the effect of the Transaction on the Funds, their service providers or fee structure, and any significant changes (actual or anticipated) to the composition of the Board, Trust officers, operations of the Funds, FIMCO’s investment personnel, FIMCO’s compensation structure, the Current Agreement, or the Funds’ distribution arrangements.In addition, information on the Funds’ investment performance is regularly provided to the Board.The Board also reviewed current and pro forma balance sheets for FIMCO and First Investors Corporation (“FIC”), the underwriter for all Funds other than Life Series. Information furnished at Board meetings throughout the year included FIMCO’s analysis of each Fund’s investment performance, presentations given by the portfolio managers of the Funds and various reports on compliance and other services provided by FIMCO and its affiliates.For the May Meeting, the Trustees requested and received information compiled by Lipper, Inc. (“Lipper”), an independent provider of investment company data, that included, among other things: (1) the investment performance over various time periods and the fees and expenses of each Fund as compared to a comparable group of funds as determined by Lipper (“Peer Group”); and (2) comparative information on each Fund’s volatility versus total return.Additionally, in response to specific requests from the Independent Trustees in connection with the May Meeting, FIMCO furnished, and the Board considered, information concerning various aspects of its operations, including: (1)the nature, extent and quality of services provided by FIMCO and its affiliates to the Funds, including investment advisory and administrative services to the Funds; (2)the actual management fees paid by each Fund to FIMCO; (3) the costs of providing services to each Fund and the profitability of FIMCO and its affiliate, Administrative Data Management Corp. (“ADM”), the Funds’ affiliated transfer agent, from the relationship with each Fund; and (4) any “fall out” or ancillary benefits accruing to FIMCO or its affiliates as a result of the relationship with each Fund.For the May Meeting, FIMCO also provided, and the Board considered, an analysis of the overall profitability of the First Investors mutual fund business that included various entities affiliated with FIMCO as well as comparative profitability information based on analysis performed by FIMCO of the financial statements of certain publicly-traded mutual fund asset managers. In considering the information and materials described above, the Independent Trustees received assistance from and met separately with independent legal counsel and were provided with a written description of their statutory responsibilities and the legal standards that are applicable to approvals of advisory agreements.Although the New Agreement and Interim Agreement for all of the Funds were considered at the same Board meeting, the Trustees addressed each Fund separately. Based on its evaluation of the Transaction and the information presented, the Board unanimously concluded that the terms of the New Agreement and the Interim Agreement were reasonable and fair and that the approval of the New Agreement and the Interim Agreement was in the best interests of each Fund and its shareholders.Accordingly, the Board unanimously voted to approve the New Agreement and the Interim Agreement for each Fund and recommended that shareholders approve the New Agreement with respect to their Fund.The Board did not identify any single factor or group of factors as being of paramount importance in reaching its conclusions and determinations with respect to the approval of the New Agreement or the Interim Agreement for each Fund.Although not meant to be all-inclusive, 16 included in Exhibit E is a description of certain of the factors that were considered by the Board in deciding to approve the New Agreement and the Interim Agreement for each Fund. What are the Material Terms of the Current Agreement and the New Agreement? The New Agreement includes the same terms as the Current Agreement, except for the effective dates of the agreements.Under the New Agreement, FIMCO is responsible for supervising and managing each Fund’s investments, effecting each Fund’s portfolio transactions and supervising all aspects of each Fund’s operations, subject to review by the Board.The New Agreement also provides for FIMCO to provide to the Funds certain executive, administrative and clerical personnel, office facilities and supplies, conduct the business and details of the operation of each Fund and assume certain related expenses, other than obligations or liabilities of the Funds. The New Agreement provides that it will continue in effect for two years from its date of execution.Thereafter, if not terminated, the New Agreement will continue for successive 12-month periods only if such continuance is approved at least annually in conformity with the requirements of the 1940 Act.The New Agreement further provides that, with respect to any new series of a Trust, the agreement will continue in effect for two years from the date the series is added to such agreement.The New Agreement may be terminated at any time, with respect to a Fund, without penalty by the Trustees or by a majority of the outstanding voting securities of such Fund, or by FIMCO, in each instance on not less than 60 days’ written notice, and shall automatically terminate in the event of its assignment (as defined in the 1940 Act).The New Agreement provides that FIMCO shall not be liable for any error of judgment or mistake of law or for any loss suffered by a Fund in connection with the performance of the New Agreement, except a loss resulting from willful misfeasance, bad faith, or gross negligence on the part of FIMCO in the performance of its duties, or from reckless disregard by FIMCO of its duties and obligations thereunder. Under the New Agreement, each Fund is obligated to pay the adviser an annual fee, paid monthly.Each Fund also bears all fees and expenses of its operations other than those assumed by FIMCO or its underwriter under the terms of its advisory or underwriting agreements.The advisory fee rates paid to FIMCO by the Funds will remain unchanged.Exhibit F sets forth the advisory fees paid to FIMCO by each Fund for the fiscal year ended September 30, 2009 (for the September 30 Funds) and the fiscal year ended December 31, 2009 (for the December 31 Funds) (before and after taking into account any fee waivers), and indicates the voluntary waiver or reimbursement, if any, with respect to the contractual advisory fee rates.Any waivers to the contractual advisory fees for the New Funds are subject to change under year-to-year negotiations of the waiver rates with the Board.Any change to the fee waivers could result in a decrease or an increase of the actual effective advisory rates for the Funds.FIMCO compensates each sub-adviser from the fees it receives. The Current Agreement is dated January 27, 2006.The Current Agreement was approved by the shareholders of each Fund at a meeting held on October 28, 2005 in connection with the reorganization of the Funds into the Trusts.The Trustees last approved the renewal of the Current Agreement on May 20, 2010. What are the Material Terms of the Interim Agreement? The terms of the Interim Agreement are identical in all respects to the terms of the Current Agreement and the New Agreement (which are described above), other than with respect to the duration and termination of the agreement.The Interim Agreement will not become effective with respect to a Fund unless the Closing occurs prior to shareholder approval of the New Agreement for that Fund.The Interim Agreement will terminate with respect to any such Fund upon the earlier of: (1) 150 days from the 17 termination of the Current Agreement, or (2) the effective date of the New Agreement after it has been approved by each Fund’s shareholders.The Interim Agreement can also be terminated with respect to a Fund at any time by the Board or by a majority of the outstanding shares of a Fund or by FIMCO in each instance upon 60 days’ written notice. Will the Transaction Fall Within the Safe Harbor of Section 15(f) of the 1940 Act? The Transaction involves the sale by merger of FIMCO’s parent company, FICC.FIMCO intends for the Transaction to come within the safe harbor provided by Section 15(f) of the 1940 Act.Section15(f) of the 1940 Act permits an investment adviser of a registered investment company (or any affiliated persons of the investment adviser) to receive any amount or benefit in connection with a sale of an interest in the investment adviser, provided that two conditions are satisfied. First, an “unfair burden” may not be imposed on the investment company as a result of the sale of the interest, or any express or implied terms, conditions or understandings applicable to the sale of the interest.The term “unfair burden,” as defined in the 1940 Act, includes any arrangement during the two-year period after the transaction whereby the investment adviser (or predecessor or successor adviser), or any “interested person” of the adviser (as defined in the 1940 Act), receives or is entitled to receive any compensation, directly or indirectly, from the investment company or its security holders (other than fees for bona fide investment advisory or other services), or from any person in connection with the purchase or sale of securities or other property to, from or on behalf of the investment company (other than ordinary fees for bona fide principal underwriting services).The Board has not been advised by FIMCO of any circumstances arising from the Transaction that might result in the imposition of an “unfair burden” on any Fund.Moreover, Foresters has agreed that, for two years after the consummation of the Transaction, it will refrain from imposing, or agreeing to impose, any “unfair burden” on any Fund. Second, during the three-year period after the transaction, at least 75% of the members of the investment company’s board of trustees cannot be “interested persons” (as defined in the 1940 Act) of the investment adviser or its predecessor.At the present time, 83% of the Trustees are classified as Independent Trustees and, following the Transaction, 83% of the Trustees will remain classified as such.FIMCO will not take any action that at any time would cause less than 75% of the Trustees to be persons who are not “interested persons” (as defined in the 1940 Act) of Foresters or FIMCO for the three-year period after the completion of the Transaction. What Vote is Required by Shareholders to Approve Proposal 1? Approval of the New Agreement requires the affirmative vote of a 1940 Act Majority of each Fund’s shares.The Board has determined that recommending the New Agreement for each Fund is in the best interests of the Fund’s shareholders. THE BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” PROPOSAL 1 18 PROPOSAL 2 ELECTION OF TRUSTEES What are Shareholders Being Asked to Approve in Proposal 2? The purpose of this Proposal is to elect six Trustees to the Board of each Trust so that all members of the Board of Trustees will have been elected by shareholders.The Board has nominated the individuals listed below (the “Nominees”) for election as Trustees, each to hold office until his successor is elected and duly qualified, or until his death, termination, resignation or removal.Each nominee other than Mr. Pinkerton currently serves as an Independent Trustee.If elected, Mr. Pinkerton will serve as an interested Trustee after the Closing.He is being proposed for election in anticipation of the retirement of FIMCO’s President, who currently serves on the Board as an interested Trustee.Each Nominee has indicated a willingness to continue to serve if elected.Upon the Closing, if all Nominees are elected, the Board would continue to be comprised of six Trustees, five of whom would be Independent Trustees. Charles R. Barton, III Stefan L. Geiringer Robert M. Grohol Arthur M. Scutro, Jr. Mark R. Ward Christopher H. Pinkerton It is the intention of the persons named in the enclosed form of proxy to vote in favor of the election of each Nominee.The Nominees have consented to be named in this Proxy Statement and to serve as Trustees if elected.If any Nominee should not be available for election, the persons named as proxies (or their substitutes) may vote for other persons in their discretion.The Board and management have no reason to believe that any Nominee will be unavailable for election. Who are the Nominees to the Board? Information about the Nominees and certain officers of the Funds, including their addresses, year of birth, principal occupations during the past five years, and other directorships, is set forth in the table below.The address of each Nominee listed below is c/o First Investors Legal Department, 110 Wall Street, New York, NY 10005. 19 INFORMATION REGARDING NOMINEES FOR ELECTION AT THE MEETING Name and Year of Birth Position(s) Held with the Funds and Length of Time Served Principal Occupation during Past Five Years and Other Directorships Held by Trustee Number of Portfolios in Fund Complex Overseen by Trustee or Nominee for Trustee, if Elected Other Trusteeships/ Directorships Held Nominees for Independent Trustee Charles R. Barton, III Trustee since 1/1/2006 Chief Operating Officer (since 2007), Board Director (since 1989) and Trustee of TheBarton Group/Barton Mines Corporation (mining and industrial abrasives distribution) ; President of Noe Pierson Corporation (land holding and management service provider) since 2004 39 None Stefan L. Geiringer 1934 Trustee since 1/1/2006 President of SLG Energy LLC since 2010; Co-Founder and Senior Vice President of Real Time Energy Solutions, Inc. (energy consulting) since 2005; President of SLG Energy, Inc. since 2005; Founder/Owner and President of North Atlantic Utilities, Inc. since 1987 39 None Robert M. Grohol 1932 Trustee since 6/3/2000 and Chairman since 1/1/2010 None/Retired 39 None Arthur M. Scutro, Jr. 1941 Trustee since 1/1/2006 None/Retired 39 None Mark R. Ward Trustee since 1/1/2010 Self-employed, consultant since 2008; Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlantic Asset Management Practice (2003-2007) 39 None Nominees for Interested Trustee Christopher H. Pinkerton* [] N/A President, US Division, Foresters, Chairman, Foresters Equity Services (broker-dealer), Chairman, Foresters Financial Partners (independent marketing organization) since 2005; Senior Vice President, Foresters North American Sales and Marketing (2005-2007); President and CEO, US Allianz Investor Services (variable insurance), Chairman, President and CEO, USAllianz Investment Advisors (investment adviser) (1999-2005) 39 None *If elected, Mr. Pinkerton would be considered an interested Trustee after the Closing because he would serve as President of FIMCO. 20 What are the Trustees’ Qualifications? The Board has concluded that, based on each Trustee’s experience, qualifications, attributes or skills as set forth below, on an individual basis, each Trustee should serve as a Trustee of the Funds.Among the attributes common to all Trustees are their ability to review critically, evaluate, question and discuss information provided to them, to interact effectively with the other Trustees, FIMCO, the sub-advisers, other service providers, counsel and the independent registered public accounting firm, and to exercise effective business judgment in the performance of their duties as Trustees.A Trustee’s ability to perform his or her duties effectively may have been attained through the Trustee’s business or consulting positions; experience from service as a board member of the Funds (and/or in other capacities, including for any predecessor funds), other investment funds, public companies, or non-profit entities or other organizations; and/or other life experiences. Robert M. Grohol.Mr. Grohol has served as a Trustee since June 2000, and Chairman since January 2010, with respect to all of the Funds.In addition, he has over 40 years of executive and business experience in the consumer finance industry.Prior to his retirement, Mr. Grohol was the Senior Vice President of Operations of Beneficial Corporation for 15 years. Charles R. Barton, III.Mr. Barton has served as a Trustee of all of the Funds since 2006.He has served on the board of The Barton Group/Barton Mines Corporation, a privately held mining and industrial abrasives distribution business, for over 20 years and became its Chief Operating Officer in 2007.In addition, Mr. Barton is President of Noe Pierson Corporation, a privately-held land holding and management service provider.Prior to 2001, he held finance-related positions at AlliedSignal and Honeywell International, Inc. Stefan L. Geiringer.Mr. Geiringer has served as a Trustee of all of the Funds since 2006.In addition, he has over 50 years of executive and business experience as the founder and executive officer of various energy distribution and energy consulting companies. He has served on the boards of both private and public companies and served on active duty in the armed forces. Arthur M. Scutro, Jr.Mr. Scutro has served as a Trustee of all of the Funds since 2006 and Vice Chairman since January 2010.In addition, he has over 36 years of accounting, executive and business experience in the public accounting and financial services industries.Prior to his retirement, Mr. Scutro had served as Senior Vice President at UBS PaineWebber for 16 years. Mark R. Ward.Mr. Ward was appointed as a Trustee of all Funds on January 1, 2010.He has over 32 years of experience in the accounting industry.Prior to his retirement, he served as a senior partner at Ernst & Young, LLP and as the leader of its Mid-Atlantic Asset Management Practice.Currently, Mr. Ward serves as a consultant with respect to accounting matters. Christopher H. Pinkerton.Mr. Pinkerton has been nominated by the Board to stand for election as a Trustee.He has nearly 30 years of experience as a senior executive in the insurance and financial services industry, with a focus on financial management, fraternal benefit organization stewardship, sales force and market development, investment management and product development and implementation.Currently, Mr. Pinkerton serves as President of US Division of Foresters and as Chairman of certain affiliates of Foresters. Who are the Executive Officers of the Funds? Executive officers of the Funds are appointed by the Board to oversee the day-to-day activities of each Fund.Information regarding the executive officers of the Funds, including their principal 21 occupations during the past five years, is set forth below.The address of each Officer listed below is c/o First Investors Legal Department, 110 Wall Street, New York, NY 10005. Name, Year of Birth, Address1 Position(s) Held with the Funds and Length of Time Served1 Principal Occupation During Past Five Years Kathryn S. Head 12/31/55 President since 2001 Chairman, President and Director of First Investors Consolidated Corporation, First Investors Management Company, Inc., Administrative Data Management Corp., First Investors Resources, Inc., First Investors Leverage Corporation, N.A.K. Realty Corporation, Real Property Development Corporation, Route 33 Realty Corporation and First Investors Credit Funding Corporation; and Chairman and Director of First Investors Corporation, First Investors Federal Savings Bank, First Investors Life Insurance Company, First Investors Credit Corporation and First Investors Realty Company, Inc. Joseph I. Benedek 8/2/57 Treasurer since 1988 Treasurer and Principal Accounting Officer of First Investors Management Company, Inc. Larry R. Lavoie 9/12/47 Chief Compliance Officer 8/20/2004 to 6/2/2008 and since 6/19/2008 General Counsel of First Investors Corporation and various affiliates Director of First Investors Consolidated Corporation and various affiliates. 1Officers are generally elected and appointed by the Board for one-year terms. What is the Share Ownership in the Funds by the Nominees and Officers? [As of the Record Date, each of the Nominees and Officers of the Funds beneficially owned individually and collectively as a group less than 1% of the outstanding shares of any class of shares of the Funds]. The following table sets forth the aggregate dollar range of equity securities owned by each Nominee of the Funds and of all Funds in the Family of Investment Companies as of [most recent practicable date], 2010.The information as to beneficial ownership is based on statements furnished by each Nominee. Name of Trustee Aggregate Dollar Range of Securities in the Funds Listed Below Aggregate Dollar Range of Securities in Investment Companies Overseen by Trustee in Family of Investment Companies1 Independent Trustees/Nominees Charles R. Barton, III Stefan L. Geiringer Robert M. Grohol Arthur M. Scutro, Jr. Mark R. Ward Interested Trustees/Nominees Christopher Pinkerton 1Securities valued as of Record Date. 22 As of September16, 2010, neither the Independent Trustees, nor their immediate family members, owned securities beneficially or of record in Foresters, FIMCO or FIC or any affiliate of Foresters, FIMCO or FIC. Kathryn S. Head, who currently is President and a Board member of the Funds, together with members of her family, currently control FICC and, thus, currently control FIMCO.The other two executive officers of the Funds, Joseph I. Benedek, currently Treasurer of the Funds, and Larry R. Lavoie, currently Chief Compliance Officer of the Funds, also have ownership interests in FICC and, thus, indirect interests in FIMCO.Ms. Head and Messrs. Benedek and Lavoie have direct beneficial ownership interests in FICC, respectively, of approximately %, . % and %.As a result, Ms. Head and Messrs. Benedek and Lavoie will receive a portion of the payments made by Foresters to owners of FICC in connection with the Transaction.While the amount that each will receive depends on a number of variables, each will receive no more per share of ownership interest than every other FICC shareholder.The base transaction purchase price of $ million is subject to adjustment based on several factors, including the amount of capital in FIMCO, its affiliated insurance company and the amount of assets under management by FIMCO at the Closing.In addition, a substantial portion of the base purchase price will be placed into escrow at the Closing for up to five years as recourse for any potential indemnification claims by Foresters. What is the Compensation Paid to the Trustees? The Interested Trustee and Officers of the Funds are paid by FIMCO.These individuals receive no compensation from the Funds. Each Fund pays the Independent Trustees annual compensation and certain out-of-pocket expenses. The following table lists compensation paid to the Independent Trustees by First Investors Equity Funds and First Investors Income Funds for the twelve-month period ended September 30, 2010 and by First Investors Tax Exempt Funds and First Investors Life Series Funds for the twelve-month period ended December 31, 2009, as well as information regarding compensation from the Fund Complex for the applicable twelve-month period.No pension or retirement benefits are proposed to be paid under any existing plan to any Trustee by any of the Funds. Compensation Table Name of Trustee Aggregate Compensation from First Investors Equity Funds Aggregate Compensation from Income Funds Aggregate Compensation from First Investors Tax Exempt Funds Aggregate Compensation from First Investors Life Series Funds Total Compensation from the Fund Complex1 Charles R. Barton, III $29,148 $12,870 $64,487 Stefan L. Geiringer $29,148 $12,870 $64,487 Robert M. Grohol $31,259 $13,803 $67,170 Arthur M. Scutro, Jr. $30,404 $13,425 $67,021 Mark R. Ward* $21,821 $9,635 $0 $0 $31,456 1As of September 30, 2010, the First Investors Fund Complex was comprised of 39 Funds. * Mr. Ward did not receive any compensation for the fiscal year ended December 31, 2009 as he was elected Trustee of the Funds effective January 1, 2010 23 What are the Board’s Leadership Structure and Oversight Responsibilities? The Trusts share a common Board.The Board is responsible for oversight of the Funds.The Trust has engaged FIMCO to manage each Fund on a day-to-day basis.The Board is responsible for overseeing: FIMCO; the sub-advisers, as applicable; and certain other principal service providers in the operations of the Funds.The Board currently is composed of six Trustees, five of whom are Independent Trustees.The Board currently conducts regular meetings six times a year, four of which are formal meetings and two of which are informal meetings.In addition, the Board may hold special in-person or telephonic meetings and informal conference calls to discuss matters that arise or require action between regular Board meetings.The Independent Trustees meet regularly outside the presence of Fund management, in executive session or with other service providers to the Funds.The Independent Trustees have engaged independent legal counsel to assist them in performing their oversight responsibilities. During the fiscal years ended September 30, 2010 and December 31, 2009, the Board held a total of eight and seven meetings, respectively.The Trusts do not hold annual shareholder meetings and, therefore, do not have a policy with respect to Trustees’ attendance at such meetings. The Board has appointed an Independent Trustee to serve in the role of Chairman.The Chairman’s role is to participate in the preparation of the agenda for meetings of the Board, preside at all meetings of the Board, and act as a liaison with officers of the Funds, attorneys and other Trustees generally between meetings.The Chairman may also perform such other functions as may be delegated by the Board from time to time.The Board has established two standing committees, a Governance Committee and an Audit Committee, to assist the Board in performing its oversight responsibilities, and from time to time may establish informal working groups to review and address the policies and practices of the Funds with respect to certain specified matters.The Board has appointed a lead Trustee with respect to oversight of investment-related matters, including evaluation of Fund performance and fees for purposes of contract renewal meetings.The Board believes that the Board’s leadership structure is appropriate because it allows the Board to exercise informed and independent judgment over the matters under its purview and it allocates areas of responsibility among committees of Trustees and the full Board in a manner that enhances effective oversight. How Does the Board Oversee Risk? The Funds are subject to a number of risks, including investment, operational and valuation risks, among others.Risk oversight forms part of the Board’s general oversight of the Funds and is addressed as part of various Board and committee activities.The actual day-to-day risk management with respect to the Funds resides with FIMCO, the sub-advisers and other service providers to the Funds.Under the general oversight of the Board, FIMCO, the sub-advisers and other service providers employ a variety of processes, procedures and controls to identify various events or circumstances that give rise to risks, to lessen the probability of their occurrence and/or to mitigate their effects if they do occur.Each of FIMCO, the sub-advisers, and other service providers has its own, independent interest in risk management, and its policies and methods of risk management will depend on its functions and business models.Although these risk management policies are designed to be effective, these policies and their implementation vary among service providers and over time, and there is no guarantee that they will be effective.Not all risks that may affect the Funds can be identified or processes and controls developed to eliminate or mitigate their occurrence or effects, and some risks are simply beyond any control of the Funds or FIMCO, the sub-advisers or other service providers.As part of its regular oversight of the Funds, the Board, directly or through a committee, interacts with and reviews reports from, among others, FIMCO; the sub-advisers, as applicable; the Fund’s Chief Compliance Officer; the independent registered public accounting firm for the Funds; and other service providers to the Funds, as appropriate, regarding risks faced by the Funds and management’s or the service provider’s risk functions.The Board has appointed a Chief Compliance Officer for the Funds, who oversees the implementation and testing of the 24 Funds’ compliance program and provides reports to the Board regarding compliance matters for the Funds and their service providers.The Chief Compliance Officer’s reports include a quarterly report outlining all identified compliance risks, all material compliance matters and how those compliance matters were resolved.Moreover, the Chief Compliance Officer regularly discusses the relevant compliance and risk-related issues affecting the Funds during private meetings with the Independent Trustees held each quarter.The Board may, at any time and in its discretion, change the manner in which it conducts risk oversight. What are the Board’s Standing Committees? As noted above, the Board has two standing committees, the Governance Committee and the Audit Committee.The Governance and Audit Committees are comprised of only Trustees who are Independent Trustees.Currently, all of the Independent Trustees serve on these committees.The Governance and Audit Committees may designate one member to serve as the Chairperson of the Committee.Currently, Mr. Scutro is Chairperson of the Audit Committee and Mr. Geiringer is Chairperson of the Governance Committee. The Governance Committee is responsible for, among other things, selecting and nominating persons to serve as Independent Trustees on the Board, evaluating candidates’ qualifications, reviewing the composition of the Board to determine whether it may be appropriate to add other Independent Trustees, and reviewing Trustee compensation.During the fiscal years ended September 30, 2009 and December 31, 2009 the Governance Committee held a total of three and two meetings, respectively. When the Board has, or expects to have, a vacancy, the Governance Committee receives and reviews information on candidates qualified to be recommended to the full Board as nominees for election as Trustees, including any recommendations by shareholders. The Governance Committee will review shareholder recommendations for nominations to fill vacancies on the Board if such recommendations are submitted in writing and addressed to the Governance Committee at the Funds’ offices c/o First Investors Management Company, Inc., 110 Wall Street, New York, New York 10005. The Audit Committee is responsible for, among other things, overseeing the Funds’ accounting, financial reporting, and internal controls, approving the selection, retention, or termination of auditors, evaluating the independence of auditors, pre-approving any audit and non-audit services provided to the Funds and certain non-audit services provided to FIMCO or any of its affiliates, meeting with the auditors to discuss the audit plan, audit results, and any matters of concern that may be raised by the auditors, receiving reports from Fund management regarding the design or operation of the Funds’ internal controls, investigating improprieties or suspected improprieties in the Funds’ accounting or financial reporting, and reporting its activities to the full Board on a regular basis.The Audit Committee met three times per year during the Funds’ fiscal years ended September 30, 2010 and December 31, 2009, respectively. How Does the Board Evaluate Potential Nominees and Consider Diversity? When the Board has, or expects to have, a vacancy, the Governance Committee receives and reviews information on candidates qualified to be recommended to the full Board as nominees for election as Trustees, including any recommendations by shareholders.Candidates are evaluated based upon their general experience, qualifications, attributes and such other additional qualifications as the Governance Committee may adopt from time to time.In addition, the Governance Committee will consider a potential nominee’s educational background, business or professional experience and reputation, as well as the skill sets already represented on the Board.Prospective nominees should demonstrate an ability to bring integrity, insight, energy and analytical skills to Board deliberations.In 25 addition, all prospective nominees must demonstrate an ability and willingness to make the considerable time commitment believed necessary to his or her function as an effective Board member. In recommending the election of Mr. Pinkerton, the Governance Committee noted the candidate’s appropriate background, experience, capabilities and integrity.As part of the nomination process, Mr. Pinkerton completed a questionnaire requesting relevant information, including experience and material transactions. What Vote is Required by Shareholders to Approve Proposal 2? Approval of Proposal 2 with respect to each Trust requires the affirmative vote of a plurality of the votes cast in person or by proxy at the Meeting. THE BOARD UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” EACH OF THE PROPOSED TRUSTEES GENERAL INFORMATION Underwriter First Investors Corporation, 110 Wall Street, New York, New York 10005, serves as the underwriter to all of the Funds other than the Funds comprising Life Series. Custodian The Bank of New York Mellon Corp. (“BONY”), One Wall Street, New York, NY 10286, is custodian of the securities and cash of each Fund of the First Investors Income Funds, each Fund of the First Investors Tax Exempt Funds, and for the following Funds of the First Investors Life Series Funds: Cash Management, Government, High Yield, Investment Grade, Target Maturity 2010 and Target Maturity 2015.BONY employs foreign sub-custodians and foreign securities depositories to provide custody of foreign assets.Brown Brothers Harriman & Co. (“BBH”), 40 Water Street, Boston, MA 02109, is custodian of the securities and cash of each Fund of the First Investors Equity Funds, and for the following Funds of the First Investors Life Series Funds: Blue Chip, Discovery, Growth & Income, International, Select Growth and Value.BBH employs foreign subcustodians and foreign securities depositories to provide custody of their foreign assets. Custodial Services for Certain Tax Deferred Accounts First Investors Federal Savings Bank (“FIFSB”) acts as custodian on certain tax deferred accounts (such as IRA, 403(b), or ESA accounts) that are opened through Administrative Data Management Corp., the Funds’ transfer agent.FIFSB charges an annual custodial fee for each type of tax deferred account it services irrespective of the number of Funds that are held in the tax deferred account.These custodial fees are currently being paid by the Funds.To the extent that a Fund continues to pay these fees, these fees will be included within that Fund’s expense ratio provided in the Fund’s prospectus and financial statements.The Funds reserve the right to discontinue paying this fee at any time on 45 days’ written notice to account holders.FIFSB reserves the right to increase or modify the custodial fee on prior written notice.It is expected that following the Closing, an independent custodian will be appointed in place of FIFSB. 26 Transfer Agent Administrative Data Management Corp. (“ADM”), Raritan Plaza I, Edison, NJ 08837, an affiliate of FIMCO and FIC, acts as transfer agent for the Funds and as redemption agent for regular redemptions. ADM provides services to account holders that include, but are not limited to, opening and closing non-retirement and retirement accounts, transacting purchases, redemptions and exchanges, issuing checks, issuing tax statements, issuing account statements and maintaining records for the Funds.ADM receives fees from the Funds that are based upon a combination of account maintenance and a per transaction basis in accordance with a fee schedule that is approved by the Board of the Funds.In addition, the Funds reimburse ADM for its out-of-pocket costs including, but not limited to, the costs of postage, forms, envelopes, telephone lines and other similar items.For the fiscal year ended September 30, 2009, the Equity Funds and the Income Funds paid $7,233,343 and $2,534,477, respectively, to ADM.For the fiscal year ended December 31, 2009, the Tax Exempt Funds paid $785,958 to ADM.The Life Series Funds paid no fees to ADM for the fiscal year ended December 31, 2009.The transfer agent's telephone number is 1-800-423-4026.It is expected that following the Closing, ADM will continue to provide transfer agency services to the Funds. Independent Registered Public Accounting Firm The Funds are audited twice each fiscal year by Tait, Weller & Baker (“TWB”), an independent registered public accounting firm, 1818 Market Street, Suite 2400, Philadelphia, PA19103-2108.Upon the recommendation of the Audit Committee, a majority of the Independent Trustees selected TWB to serve as the Funds’ independent registered public accounting firm for the current fiscal years.The selection of TWB was approved by the entire Board.TWB has advised the Funds that, to the best of its knowledge and belief, as of September 30, 2010, no TWB professional had any direct or material indirect ownership interest in the Funds inconsistent with independent professional standards pertaining to accountants.Certain information concerning the fees and services provided by TWB to the Funds and to FIMCO and its affiliates for the most recent fiscal years of the Funds is provided below.For purposes of the following information, FIMCO, and any entity controlling, controlled by or under common control with FIMCO that provides ongoing services to the Funds, are referred to as “Affiliated Service Providers.”Representatives of TWB will not be present at the Meeting, but will be available via telephone to answer any appropriate questions and to make a statement if they desire to do so. The tables below set forth the fees billed by TWB for each of the last two fiscal years of the Funds for (i) all audit and non-audit services provided directly to the Funds and (ii) those non-audit services provided to the Funds’ Affiliated Service Provider that relate directly to the Funds’ operations and financial reporting, and, therefore, require Audit Committee pre-approval.Services under the caption: • Audit Fees are for the audit of the Funds’ annual financial statements included in each Fund’s reports to stockholders and in connection with statutory and regulatory filings or engagements; • Audit-Related Fees include assurance and related services reasonably related to the performance of the audit of the Funds’ annual financial statements not included in Audit Fees; • Tax Fees include tax compliance, tax advice and tax planning; and • All Other Fees include any other products and services provided by TWB. 27 For a list of the Equity Funds and the Income Funds, which are classified as September 30 Funds, and the Tax Exempt Funds and the Life Series Funds, which are classified as December 31 Funds, see Exhibit G. Fees for audit and non-audit services provided directly to the Funds: For the fiscal years ended 2009. Audit Fees Audit-Related Fees Tax Fees All Other Fees Equity Funds $0 $0 Income Funds $0 $0 Tax Exempt Funds $0 $0 Life Series Funds $0 $0 For the fiscal years ended 2008. Audit Fees Audit-Related Fees Tax Fees All Other Fees Equity Funds $0 $0 Income Funds $0 $0 Tax Exempt Funds $0 $0 Life Series Funds $0 $0 Fees for non-audit services provided to the Funds’ Affiliated Service Providers for which pre-approval by the Audit Committee was required: For the fiscal years ended 2009. Audit-Related Fees Tax Fees All Other Fees Equity Funds $[] $[] $[] Income Funds $[] $[] $[] Tax Exempt Funds $[] $[] $[] Life Series Funds $[] $[] $[] For the fiscal years ended 2008. Audit-Related Fees Tax Fees All Other Fees Equity Funds $[] $[] $[] Income Funds $[] $[] $[] Tax Exempt Funds $[] $[] $[] Life Series Funds $[] $[] $[] 28 Aggregate non-audit fees for services provided to the Funds and their Affiliated Service Providers, regardless of whether pre-approval was required. For the fiscal years ended 2009. Aggregate Non-Audit Fees Equity Funds $[] Income Funds $[] Tax Exempt Funds $[] Life Series Funds $[] For the fiscal years ended 2008. Aggregate Non-Audit Fees Equity Funds $[] Income Funds $[] Tax Exempt Funds $[] Life Series Funds $[] Audit and non-audit services provided to the Funds by TWB require pre-approval by the Audit Committee.The Charter of the Audit Committee requires the Audit Committee: to pre-approve, and to recommend to the full Board, the selection, retention or termination of the independent auditors; to provide audit, review or attest services to the Funds and, in connection therewith, evaluate the independence of the auditors and to obtain the auditors’ specific representations as to their independence; to pre-approve all non-audit services to be provided to the Funds by the independent auditor; and to pre-approve all non-audit services to be provided by the Funds’ independent auditor to FIMCO or to any entity that controls, is controlled by or is under common control with FIMCO and that provides ongoing services to the Funds, if the engagement relates directly to the operations and financial reporting of the Funds.The Audit Committee has not adopted pre-approval policies or procedures to permit such services to be pre-approved by other means. All of the audit and non-audit services described above for which TWB billed the Funds fees for the fiscal years ended September 30, 2009 and December 31, 2009 and September 30, 2008 and December 31, 2008 were pre-approved by the Audit Committee.The aggregate non-audit fees billed by TWB for services rendered to the Funds, FIMCO and any entity controlling, controlled by, or under common control with the Funds and FIMCO that provides ongoing services to the Funds for the fiscal years ended September 30, 2009 and December 31, 2009 and September 30, 2008 and December 31, 2008 were $, $, $ and $, respectively.The Audit Committee has determined that the provision of these non-audit services is compatible with maintaining the independence of TWB. None of the services described above, provided in the fiscal years ended September 30, 2009 and December 31, 2009 and September 30, 2008 and December 31, 2008, were approved pursuant to the de minimis exception provided in Rule 2-01(c)(7)(i)(C) of Regulation S-X promulgated by the SEC. 29 Affiliated Brokerage During the fiscal years ended September 30, 2010 and December 31, 2009, the following Funds paid broker commissions to an affiliated broker-dealer in the amount shown: Fund Aggregate Amount of Total Commissions Paid to Affiliated Broker % of Aggregate Commissions Paid to Affiliated Broker Special Situations Fund* (December 31, 2009) $ % Life Series Discovery Fund* (September 30, 2010) 32.37% * The commissions were paid to CL King & Associates, an affiliated broker-dealer of Paradigm Capital Management, the Funds' sub-adviser. OTHERBUSINESS The Board does not intend to present any other business at the Meeting. If, however, any other matters are properly brought before the Meeting, the persons named in the accompanying form of proxy will vote thereon in accordance with their judgment. The Funds do not hold annual shareholder meetings. Any shareholder who wishes to submit proposals to be considered at a special meeting of the Funds’ shareholders should send such proposals to the Assistant Secretary of the First Investors Funds at 110 Wall Street, New York, New York 10005.Any shareholder proposal intended to be presented at any future meeting of shareholders must be received by the Funds at their principal office a reasonable time before the solicitation of proxies for such meeting in order for such proposal to be considered for inclusion in that Proxy Statement relating to such meeting. Moreover, inclusion of such proposals is subject to limitations under the federal securities laws.Persons named as proxies for any subsequent shareholders’ meeting will vote in their discretion with respect to proposals submitted on an untimely basis. Shareholders of the First Investors Funds that wish to send communications to the Board of Trustees or the specific members of the Board should submit the communication in writing to the attention of the Assistant Secretary of the First Investors Funds, at the address in the preceding paragraph, identifying the correspondence as intended for the Board of Trustees of the First Investors Funds or a specified member of the Board. The Assistant Secretary will maintain a copy of any such communication and will promptly forward it to the Board or the specified member of the Board, as appropriate. 30 EXHIBITS INDEX Exhibit A Outstanding Shares Exhibit B 5% Owners of Fund Shares Exhibit C Directors and Executive Officers of FIMCO Exhibit D Form of New Agreement Exhibit E Additional Information Regarding Board Considerations Exhibit F Advisory Fees Exhibit G Fund Fiscal Year-Ends 31 EXHIBIT A Outstanding Shares The chart below indicates the number of shares of each series of the First Investors Funds that are outstanding as of the close of business on the Record Date: Outstanding Shares First Investors Equity Funds Class A Class B Total Return Fund Value Fund Blue Chip Fund Growth & Income Fund Global Fund Select Growth Fund Opportunity Fund Special Situations Fund International Fund First Investors Income Funds Cash Management Fund Government Fund Investment Grade Fund Fund For Income First Investors Tax Exempt Funds Tax Exempt Fund Tax Exempt II Fund California Fund Connecticut Fund Massachusetts Fund Michigan Fund Minnesota Fund New Jersey Fund New York Fund North Carolina Fund Ohio Fund Oregon Fund Pennsylvania Fund Virginia Fund A-1 Outstanding Shares First Investors Life Series Funds Blue Chip Fund Cash Management Fund Discovery Fund Government Fund Growth & Income Fund High Yield Fund International Fund Investment Grade Fund Select Growth Fund Target Maturity 2010 Fund Target Maturity 2015 Fund Value Fund A-2 EXHIBIT B 5% Owners of Fund Shares [TO BE PROVIDED] B-1 EXHIBIT C Directors and Executive Officers of FIMCO* Directors Kathryn S. Head Larry R. Lavoie William M. Lipkus Executive Officers Kathryn S. Head Chairman and President William M. Lipkus Chief Financial Officer Larry R. Lavoie Chief Compliance Officer and Assistant Secretary Joseph I. Benedek
